Case 8:20-cv-01919-JLS-DFM Document 40 Filed 03/16/21 Page 1 of 17 Page ID #:271




   1   STROOCK & STROOCK & LAVAN LLP
       ARJUN P. RAO (State Bar No. 265347)
   2   ALI FESHARAKI (State Bar No. 316559)
       2029 Century Park East, 18th Floor
   3   Los Angeles, CA 90067-3086
       Telephone: 310-556-5800
   4   Facsimile: 310-556-5959
       Email:    lacalendar@stroock.com
   5
       Attorneys for Defendant
   6    DISCOVER BANK erroneously sued as DISCOVER
        FINANCIAL SERVICES LLC
   7
   8                          UNITED STATES DISTRICT COURT
   9                         CENTRAL DISTRICT OF CALIFORNIA
  10
       NICHOLAS DANIEL,                     )   Case No. 8:20-cv-01919 JLS (DFMx)
  11                                        )
                     Plaintiff,             )   [Assigned to Hon. Josephine L. Staton]
  12                                        )
               v.                           )   STIPULATED PROTECTIVE
  13                                        )   ORDER
       CAPITAL ONE BANK (USA) N.A.;         )
  14   DISCOVER FINANCIAL SERVICES              [DISCOVERY MATTER: Referred to
       LLC; EQUIFAX INFORMATION             )
  15                                        )   Magistrate Judge Douglas F.
       SERVICES LLC; EXPERIAN                   McCormick]
       INFORMATION SOLUTIONS, INC.;         )
  16   AND, TRANS UNION LLC,                )
                                            )
  17                 Defendants.            )
                                            )
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                      STIPULATED PROTECTIVE ORDER
                                                       Case No. 8:20-cv-01919 JLS (DFMx)
       LA 52531112
                                                       Case 8:20-cv-01919-JLS-DFM Document 40 Filed 03/16/21 Page 2 of 17 Page ID #:272




                                                                     1    1.      A.    PURPOSES AND LIMITATIONS
                                                                     2            Discovery in this action is likely to involve production of confidential,
                                                                     3    proprietary, or private financial information for which special protection from public
                                                                     4    disclosure and from use for any purpose other than prosecuting this litigation may be
                                                                     5    warranted. Accordingly, the parties hereto hereby stipulate to and petition the Court
                                                                     6    to enter the following Stipulated Protective Order. The parties acknowledge that this
                                                                     7    Order does not confer blanket protections on all disclosures or responses to discovery
                                                                     8    and that the protection it affords from public disclosure and use extends only to the
                                                                     9    limited information or items that are entitled to confidential treatment under the
                                                                          applicable legal principles. The parties further acknowledge, as set forth in Section
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11   12.3 below, that this Stipulated Protective Order does not entitle them to file
                                Los Angeles, California 90067-3086




                                                                     12   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
                                     2029 Century Park East




                                                                     13   that must be followed and the standards that will be applied when a party seeks
                                                                     14   permission from the court to file material under seal.
                                                                     15           B.    GOOD CAUSE STATEMENT
                                                                     16           This action is likely to involve private, financial information and records and
                                                                     17   other valuable research, development, commercial, financial, technical and/or
                                                                     18   proprietary information for which special protection from public disclosure and from
                                                                     19   use for any purpose other than prosecution of this action is warranted. Specifically,
                                                                     20   Plaintiff’s claims involve alleged identity theft and credit reporting, and discovery is
                                                                     21   likely to involve disclosure of Plaintiff’s personal and financial information, as well
                                                                     22   as confidential and proprietary records of financial institutions and credit reporting
                                                                     23   agencies. Such confidential and proprietary materials and information consist of,
                                                                     24   among other things, confidential business or financial information, information
                                                                     25   regarding confidential business practices, commercial information (including
                                                                     26   information implicating privacy rights of third parties), information otherwise
                                                                     27   generally unavailable to the public, or which may be privileged or otherwise
                                                                     28
                                                                                                                     -1-
                                                                                                                                STIPULATED PROTECTIVE ORDER
                                                                                                                                 Case No. 8:20-cv-01919 JLS (DFMx)
                                                                          LA 52531112
                                                       Case 8:20-cv-01919-JLS-DFM Document 40 Filed 03/16/21 Page 3 of 17 Page ID #:273




                                                                     1    protected from disclosure under state or federal statutes, court rules, case decisions,
                                                                     2    or common law. Accordingly, to expedite the flow of information, to facilitate the
                                                                     3    prompt resolution of disputes over confidentiality of discovery materials, to
                                                                     4    adequately protect information the parties are entitled to keep confidential, to ensure
                                                                     5    that the parties are permitted reasonable necessary uses of such material in
                                                                     6    preparation for and in the conduct of trial, to address their handling at the end of the
                                                                     7    litigation, and to serve the ends of justice, a protective order for such information is
                                                                     8    justified in this matter. It is the intent of the parties that information will not be
                                                                     9    designated as confidential for tactical reasons and that nothing be so designated
                                                                          without a good faith belief that it has been maintained in a confidential, non-public
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11   manner, and there is good cause why it should not be part of the public record of this
                                Los Angeles, California 90067-3086




                                                                     12   case.
                                     2029 Century Park East




                                                                     13   2.      DEFINITIONS
                                                                     14           2.1   Action: this pending federal lawsuit, captioned Nicholas Daniel v.
                                                                     15   Capital One Bank (USA) N.A., et al., Case No. 8:20-cv-01919 JLS (DFMx).
                                                                     16           2.2   Challenging Party: a Party or Non-Party that challenges the designation
                                                                     17   of information or items under this Order.
                                                                     18           2.3   “CONFIDENTIAL” Information or Items: information (regardless of
                                                                     19   how it is generated, stored or maintained) or tangible things that qualify for
                                                                     20   protection under Federal Rule of Civil Procedure 26(c), and as specified above in the
                                                                     21   Good Cause Statement.
                                                                     22           2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
                                                                     23   their support staff).
                                                                     24           2.5   Designating Party: a Party or Non-Party that designates information or
                                                                     25   items that it produces in disclosures or in responses to discovery as
                                                                     26   “CONFIDENTIAL.”
                                                                     27
                                                                     28
                                                                                                                      -2-
                                                                                                                                 STIPULATED PROTECTIVE ORDER
                                                                                                                                  Case No. 8:20-cv-01919 JLS (DFMx)
                                                                          LA 52531112
                                                       Case 8:20-cv-01919-JLS-DFM Document 40 Filed 03/16/21 Page 4 of 17 Page ID #:274




                                                                     1            2.6   Disclosure or Discovery Material: all items or information, regardless
                                                                     2    of the medium or manner in which it is generated, stored, or maintained (including,
                                                                     3    among other things, testimony, transcripts, and tangible things), that are produced or
                                                                     4    generated in disclosures or responses to discovery in this matter.
                                                                     5            2.7   Expert: a person with specialized knowledge or experience in a matter
                                                                     6    pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                                                     7    an expert witness or as a consultant in this Action.
                                                                     8            2.8   House Counsel: attorneys who are employees of a party to this Action.
                                                                     9    House Counsel does not include Outside Counsel of Record or any other outside
                                                                          counsel.
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11           2.9   Non-Party: any natural person, partnership, corporation, association, or
                                Los Angeles, California 90067-3086




                                                                     12   other legal entity not named as a Party to this action.
                                     2029 Century Park East




                                                                     13           2.10 Outside Counsel of Record: attorneys who are not employees of a party
                                                                     14   to this Action but are retained to represent or advise a party to this Action and have
                                                                     15   appeared in this Action on behalf of that party or are affiliated with a law firm which
                                                                     16   has appeared on behalf of that party, and includes support staff.
                                                                     17           2.11 Party: any party to this Action, including all of its officers, directors,
                                                                     18   employees, consultants, retained experts, and Outside Counsel of Record (and their
                                                                     19   support staffs).
                                                                     20           2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                                                                     21   Discovery Material in this Action.
                                                                     22           2.13 Professional Vendors: persons or entities that provide litigation support
                                                                     23   services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                                     24   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                                     25   and their employees and subcontractors.
                                                                     26           2.14 Protected Material: any Disclosure or Discovery Material that is
                                                                     27   designated as “CONFIDENTIAL.”
                                                                     28
                                                                                                                      -3-
                                                                                                                                 STIPULATED PROTECTIVE ORDER
                                                                                                                                  Case No. 8:20-cv-01919 JLS (DFMx)
                                                                          LA 52531112
                                                       Case 8:20-cv-01919-JLS-DFM Document 40 Filed 03/16/21 Page 5 of 17 Page ID #:275




                                                                     1            2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                                                                     2    from a Producing Party.
                                                                     3    3.      SCOPE
                                                                     4            The protections conferred by this Stipulation and Order cover not only
                                                                     5    Protected Material (as defined above), but also (1) any information copied or
                                                                     6    extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                                                     7    compilations of Protected Material; and (3) any testimony, conversations, or
                                                                     8    presentations by Parties or their Counsel that might reveal Protected Material.
                                                                     9            Any use of Protected Material at trial shall be governed by the orders of the
                                                                          trial judge. This Order does not govern the use of Protected Material at trial.
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11   4.      DURATION
                                Los Angeles, California 90067-3086




                                                                     12           Even after final disposition of this litigation, the confidentiality obligations
                                     2029 Century Park East




                                                                     13   imposed by this Order shall remain in effect until a Designating Party agrees
                                                                     14   otherwise in writing or a court order otherwise directs. Final disposition shall be
                                                                     15   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                                                                     16   or without prejudice; and (2) final judgment herein after the completion and
                                                                     17   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                                                                     18   including the time limits for filing any motions or applications for extension of time
                                                                     19   pursuant to applicable law.
                                                                     20   5.      DESIGNATING PROTECTED MATERIAL
                                                                     21           5.1   Exercise of Restraint and Care in Designating Material for Protection.
                                                                     22   Each Party or Non-Party that designates information or items for protection under
                                                                     23   this Order must take care to limit any such designation to specific material that
                                                                     24   qualifies under the appropriate standards. The Designating Party must designate for
                                                                     25   protection only those parts of material, documents, items, or oral or written
                                                                     26   communications that qualify so that other portions of the material, documents, items,
                                                                     27
                                                                     28
                                                                                                                      -4-
                                                                                                                                 STIPULATED PROTECTIVE ORDER
                                                                                                                                  Case No. 8:20-cv-01919 JLS (DFMx)
                                                                          LA 52531112
                                                       Case 8:20-cv-01919-JLS-DFM Document 40 Filed 03/16/21 Page 6 of 17 Page ID #:276




                                                                     1    or communications for which protection is not warranted are not swept unjustifiably
                                                                     2    within the ambit of this Order.
                                                                     3            Mass, indiscriminate, or routinized designations are prohibited. Designations
                                                                     4    that are shown to be clearly unjustified or that have been made for an improper
                                                                     5    purpose (e.g., to unnecessarily encumber the case development process or to impose
                                                                     6    unnecessary expenses and burdens on other parties) may expose the Designating
                                                                     7    Party to sanctions.
                                                                     8            If it comes to a Designating Party’s attention that information or items that it
                                                                     9    designated for protection do not qualify for protection, that Designating Party must
                                                                          promptly notify all other Parties that it is withdrawing the inapplicable designation.
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11           5.2   Manner and Timing of Designations. Except as otherwise provided in
                                Los Angeles, California 90067-3086




                                                                     12   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                     2029 Century Park East




                                                                     13   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                                                     14   under this Order must be clearly so designated before the material is disclosed or
                                                                     15   produced.
                                                                     16           Designation in conformity with this Order requires:
                                                                     17                 (a)     for information in documentary form (e.g., paper or electronic
                                                                     18   documents, but excluding transcripts of depositions or other pretrial or trial
                                                                     19   proceedings), that the Producing Party affix at a minimum, the legend
                                                                     20   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                                                                     21   contains protected material. If only a portion or portions of the material on a page
                                                                     22   qualifies for protection, the Producing Party also must clearly identify the protected
                                                                     23   portion(s) (e.g., by making appropriate markings in the margins).
                                                                     24           A Party or Non-Party that makes original documents available for inspection
                                                                     25   need not designate them for protection until after the inspecting Party has indicated
                                                                     26   which documents it would like copied and produced. During the inspection and
                                                                     27   before the designation, all of the material made available for inspection shall be
                                                                     28
                                                                                                                      -5-
                                                                                                                                STIPULATED PROTECTIVE ORDER
                                                                                                                                 Case No. 8:20-cv-01919 JLS (DFMx)
                                                                          LA 52531112
                                                       Case 8:20-cv-01919-JLS-DFM Document 40 Filed 03/16/21 Page 7 of 17 Page ID #:277




                                                                     1    deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                                                                     2    documents it wants copied and produced, the Producing Party must determine which
                                                                     3    documents, or portions thereof, qualify for protection under this Order. Then, before
                                                                     4    producing the specified documents, the Producing Party must affix the
                                                                     5    “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
                                                                     6    portion or portions of the material on a page qualifies for protection, the Producing
                                                                     7    Party also must clearly identify the protected portion(s) (e.g., by making appropriate
                                                                     8    markings in the margins).
                                                                     9                  (b)   for testimony given in depositions, the page numbers of the
                                                                          transcript as well as any exhibits attached thereto. The entire transcript shall be
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11   treated as Protected Material for thirty (30) days following receipt by all Parties of
                                Los Angeles, California 90067-3086




                                                                     12   the transcript. Any party wishing to designate portions of the transcript or the
                                     2029 Century Park East




                                                                     13   exhibits attached thereto as Protected Material must do so within those thirty (30)
                                                                     14   days.
                                                                     15                 (c)   for information produced in some form other than documentary
                                                                     16   and for any other tangible items, that the Producing Party affix in a prominent place,
                                                                     17   for example, within the title of a document produced in native format or on the
                                                                     18   exterior of the container or containers in which the information is stored the legend
                                                                     19   “CONFIDENTIAL.” If only a portion or portions of the information warrants
                                                                     20   protection, the Producing Party, to the extent practicable, shall identify the protected
                                                                     21   portion(s).
                                                                     22           5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                                     23   failure to designate qualified information or items does not, standing alone, waive the
                                                                     24   Designating Party’s right to secure protection under this Order for such material.
                                                                     25   Upon timely correction of a designation, the Receiving Party must make reasonable
                                                                     26   efforts to assure that the material is treated in accordance with the provisions of this
                                                                     27   Order.
                                                                     28
                                                                                                                     -6-
                                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                                                                Case No. 8:20-cv-01919 JLS (DFMx)
                                                                          LA 52531112
                                                       Case 8:20-cv-01919-JLS-DFM Document 40 Filed 03/16/21 Page 8 of 17 Page ID #:278




                                                                     1    6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                     2            6.1   Timing of Challenges. Any Party or Non-Party may challenge a
                                                                     3    designation of confidentiality at any time that is consistent with the Court’s
                                                                     4    Scheduling Order.
                                                                     5            6.2   Meet and Confer. The Challenging Party shall initiate the dispute
                                                                     6    resolution process under Local Rule 37.1 et seq.
                                                                     7            6.3   Joint Stipulation. Any challenge submitted to the Court shall be via a
                                                                     8    joint stipulation pursuant to Local Rule 37-2.
                                                                     9            6.4   The burden of persuasion in any such challenge proceeding shall be on
                                                                          the Designating Party. Frivolous challenges, and those made for an improper
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                Los Angeles, California 90067-3086




                                                                     12   parties) may expose the Challenging Party to sanctions. Unless the Designating
                                     2029 Century Park East




                                                                     13   Party has waived or withdrawn the confidentiality designation, all parties shall
                                                                     14   continue to afford the material in question the level of protection to which it is
                                                                     15   entitled under the Producing Party’s designation until the Court rules on the
                                                                     16   challenge.
                                                                     17   7.      ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                     18           7.1   Basic Principles. A Receiving Party may use Protected Material that is
                                                                     19   disclosed or produced by another Party or by a Non-Party in connection with this
                                                                     20   Action only for prosecuting, defending, or attempting to settle this Action. Such
                                                                     21   Protected Material may be disclosed only to the categories of persons and under the
                                                                     22   conditions described in this Order. When the Action has been terminated, a
                                                                     23   Receiving Party must comply with the provisions of section 13 below (FINAL
                                                                     24   DISPOSITION).
                                                                     25           Protected Material must be stored and maintained by a Receiving Party at a
                                                                     26   location and in a secure manner that ensures that access is limited to the persons
                                                                     27   authorized under this Order.
                                                                     28
                                                                                                                    -7-
                                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                                                                Case No. 8:20-cv-01919 JLS (DFMx)
                                                                          LA 52531112
                                                       Case 8:20-cv-01919-JLS-DFM Document 40 Filed 03/16/21 Page 9 of 17 Page ID #:279




                                                                     1            7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                                                     2    otherwise ordered by the court or permitted in writing by the Designating Party, a
                                                                     3    Receiving Party may disclose any information or item designated
                                                                     4    “CONFIDENTIAL” only to:
                                                                     5                  (a)   the Receiving Party’s Outside Counsel of Record in this Action,
                                                                     6    as well as employees of said Outside Counsel of Record to whom it is reasonably
                                                                     7    necessary to disclose the information for this Action;
                                                                     8                  (b)   the officers, directors, and employees (including House Counsel)
                                                                     9    of the Receiving Party to whom disclosure is reasonably necessary for this Action;
                                                                                        (c)   Experts (as defined in this Order) of the Receiving Party to whom
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11   disclosure is reasonably necessary for this Action and who have signed the
                                Los Angeles, California 90067-3086




                                                                     12   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                     2029 Century Park East




                                                                     13                 (d)   the court and its personnel;
                                                                     14                 (e)   court reporters and their staff;
                                                                     15                 (f)   professional jury or trial consultants, mock jurors, and
                                                                     16   Professional Vendors to whom disclosure is reasonably necessary for this Action and
                                                                     17   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                     18                 (g)   the author or recipient of a document containing the information
                                                                     19   or a custodian or other person who otherwise possessed or knew the information;
                                                                     20                 (h)   during their depositions, witnesses, and attorneys for witnesses, in
                                                                     21   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
                                                                     22   party requests that the witness sign the form attached as Exhibit 1 hereto; and
                                                                     23   (2) they will not be permitted to keep any confidential information unless they sign
                                                                     24   the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                                                                     25   agreed by the Designating Party or ordered by the court. Pages of transcribed
                                                                     26   deposition testimony or exhibits to depositions that reveal Protected Material may be
                                                                     27
                                                                     28
                                                                                                                     -8-
                                                                                                                                 STIPULATED PROTECTIVE ORDER
                                                                                                                                  Case No. 8:20-cv-01919 JLS (DFMx)
                                                                          LA 52531112
                                                  Case 8:20-cv-01919-JLS-DFM Document 40 Filed 03/16/21 Page 10 of 17 Page ID #:280




                                                                     1    separately bound by the court reporter and may not be disclosed to anyone except as
                                                                     2    permitted under this Stipulated Protective Order; and
                                                                     3                   (i)   any mediator or settlement officer, and their supporting
                                                                     4    personnel, mutually agreed upon by any of the parties engaged in settlement
                                                                     5    discussions.
                                                                     6    8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                                                                     7    OTHER LITIGATION
                                                                     8            If a Party is served with a subpoena or a court order issued in other litigation
                                                                     9    that compels disclosure of any information or items designated in this Action as
                                                                          “CONFIDENTIAL,” that Party must:
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11                  (a)   promptly notify in writing the Designating Party. Such
                                Los Angeles, California 90067-3086




                                                                     12   notification shall include a copy of the subpoena or court order;
                                     2029 Century Park East




                                                                     13                  (b)   promptly notify in writing the party who caused the subpoena or
                                                                     14   order to issue in the other litigation that some or all of the material covered by the
                                                                     15   subpoena or order is subject to this Protective Order. Such notification shall include
                                                                     16   a copy of this Stipulated Protective Order; and
                                                                     17                  (c)   cooperate with respect to all reasonable procedures sought to be
                                                                     18   pursued by the Designating Party whose Protected Material may be affected.
                                                                     19           If the Designating Party timely seeks a protective order, the Party served with
                                                                     20   the subpoena or court order shall not produce any information designated in this
                                                                     21   action as “CONFIDENTIAL” before a determination by the court from which the
                                                                     22   subpoena or order issued, unless the Party has obtained the Designating Party’s
                                                                     23   permission. The Designating Party shall bear the burden and expense of seeking
                                                                     24   protection in that court of its confidential material and nothing in these provisions
                                                                     25   should be construed as authorizing or encouraging a Receiving Party in this Action to
                                                                     26   disobey a lawful directive from another court.
                                                                     27
                                                                     28
                                                                                                                      -9-
                                                                                                                                STIPULATED PROTECTIVE ORDER
                                                                                                                                 Case No. 8:20-cv-01919 JLS (DFMx)
                                                                          LA 52531112
                                                  Case 8:20-cv-01919-JLS-DFM Document 40 Filed 03/16/21 Page 11 of 17 Page ID #:281




                                                                     1    9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                                     2    PRODUCED IN THIS LITIGATION
                                                                     3                  (a)   The terms of this Order are applicable to information produced by
                                                                     4    a Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                                                                     5    produced by Non-Parties in connection with this litigation is protected by the
                                                                     6    remedies and relief provided by this Order. Nothing in these provisions should be
                                                                     7    construed as prohibiting a Non-Party from seeking additional protections.
                                                                     8                  (b)   In the event that a Party is required, by a valid discovery request,
                                                                     9    to produce a Non-Party’s confidential information in its possession, and the Party is
                                                                          subject to an agreement with the Non-Party not to produce the Non-Party’s
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11   confidential information, then the Party shall:
                                Los Angeles, California 90067-3086




                                                                     12                       (1)   promptly notify in writing the Requesting Party and the
                                     2029 Century Park East




                                                                     13   Non-Party that some or all of the information requested is subject to a confidentiality
                                                                     14   agreement with a Non-Party;
                                                                     15                       (2)   promptly provide the Non-Party with a copy of the
                                                                     16   Stipulated Protective Order in this Action, the relevant discovery request(s), and a
                                                                     17   reasonably specific description of the information requested; and
                                                                     18                       (3)   make the information requested available for inspection by
                                                                     19   the Non-Party, if requested.
                                                                     20                 (c)   If the Non-Party fails to seek a protective order from this court
                                                                     21   within 14 days of receiving the notice and accompanying information, the Receiving
                                                                     22   Party may produce the Non-Party’s confidential information responsive to the
                                                                     23   discovery request. If the Non-Party timely seeks a protective order, the Receiving
                                                                     24   Party shall not produce any information in its possession or control that is subject to
                                                                     25   the confidentiality agreement with the Non-Party before a determination by the court.
                                                                     26   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                                                                     27   of seeking protection in this court of its Protected Material.
                                                                     28
                                                                                                                    - 10 -
                                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                                                                Case No. 8:20-cv-01919 JLS (DFMx)
                                                                          LA 52531112
                                                  Case 8:20-cv-01919-JLS-DFM Document 40 Filed 03/16/21 Page 12 of 17 Page ID #:282




                                                                     1    10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                                     2            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                                     3    Protected Material to any person or in any circumstance not authorized under this
                                                                     4    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                                                     5    writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                                                                     6    to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                                                                     7    persons to whom unauthorized disclosures were made of all the terms of this Order,
                                                                     8    and (d) request such person or persons to execute the “Acknowledgment and
                                                                     9    Agreement to Be Bound” that is attached hereto as Exhibit A.
                                                                          11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11   PROTECTED MATERIAL
                                Los Angeles, California 90067-3086




                                                                     12           When a Producing Party gives notice to Receiving Parties that certain
                                     2029 Century Park East




                                                                     13   inadvertently produced material is subject to a claim of privilege or other protection,
                                                                     14   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                                                     15   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                                                     16   may be established in an e-discovery order that provides for production without prior
                                                                     17   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                                                                     18   parties reach an agreement on the effect of disclosure of a communication or
                                                                     19   information covered by the attorney-client privilege or work product protection, the
                                                                     20   parties may incorporate their agreement in the stipulated protective order submitted
                                                                     21   to the court.
                                                                     22   12.     MISCELLANEOUS
                                                                     23           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                                     24   person to seek its modification by the Court in the future.
                                                                     25           12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                                     26   Protective Order no Party hereto waives any right it otherwise would have to object
                                                                     27   to disclosing or producing any information or item on any ground not addressed in
                                                                     28
                                                                                                                     - 11 -
                                                                                                                                STIPULATED PROTECTIVE ORDER
                                                                                                                                 Case No. 8:20-cv-01919 JLS (DFMx)
                                                                          LA 52531112
                                                  Case 8:20-cv-01919-JLS-DFM Document 40 Filed 03/16/21 Page 13 of 17 Page ID #:283




                                                                     1    this Stipulated Protective Order. Similarly, no Party waives any right to object on
                                                                     2    any ground to use in evidence of any of the material covered by this Protective
                                                                     3    Order.
                                                                     4            12.3 Filing Protected Material. A Party that seeks to file under seal any
                                                                     5    Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                                                                     6    only be filed under seal pursuant to a court order authorizing the sealing of the
                                                                     7    specific Protected Material at issue. If a Party’s request to file Protected Material
                                                                     8    under seal is denied by the court, then the Receiving Party may file the information
                                                                     9    in the public record unless otherwise instructed by the court.
                                                                          13.     FINAL DISPOSITION
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11           After the final disposition of this Action, as defined in paragraph 4, within 60
                                Los Angeles, California 90067-3086




                                                                     12   days of a written request by the Designating Party, each Receiving Party must either
                                     2029 Century Park East




                                                                     13   return all Protected Material to the Producing Party or destroy such material at the
                                                                     14   election of the Designating Party. As used in this subdivision, “all Protected
                                                                     15   Material” includes all copies, abstracts, compilations, summaries, and any other
                                                                     16   format reproducing or capturing any of the Protected Material. Whether the
                                                                     17   Protected Material is returned or destroyed, the Receiving Party must submit a
                                                                     18   written certification to the Producing Party (and, if not the same person or entity, to
                                                                     19   the Designating Party) by the 60 day deadline that (1) identifies (by category, where
                                                                     20   appropriate) all the Protected Material that was returned or destroyed and (2) affirms
                                                                     21   that the Receiving Party has not retained any copies, abstracts, compilations,
                                                                     22   summaries or any other format reproducing or capturing any of the Protected
                                                                     23   Material. Notwithstanding this provision, Counsel are entitled to retain an archival
                                                                     24   copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
                                                                     25   memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
                                                                     26   work product, and consultant and expert work product, even if such materials contain
                                                                     27   Protected Material. Any such archival copies that contain or constitute Protected
                                                                     28
                                                                                                                     - 12 -
                                                                                                                                STIPULATED PROTECTIVE ORDER
                                                                                                                                 Case No. 8:20-cv-01919 JLS (DFMx)
                                                                          LA 52531112
                                                  Case 8:20-cv-01919-JLS-DFM Document 40 Filed 03/16/21 Page 14 of 17 Page ID #:284




                                                                     1    Material remain subject to this Protective Order as set forth in Section 4
                                                                     2    (DURATION).
                                                                     3    14.     Any violation of this Order may be punished by any and all appropriate
                                                                     4    measures including, without limitation, contempt proceedings and/or monetary
                                                                     5    sanctions.
                                                                          ///
                                                                     6
                                                                          ///
                                                                     7    ///
                                                                     8
                                                                     9
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11
                                Los Angeles, California 90067-3086




                                                                     12
                                     2029 Century Park East




                                                                     13
                                                                     14
                                                                     15
                                                                     16
                                                                     17
                                                                     18
                                                                     19
                                                                     20
                                                                     21
                                                                     22
                                                                     23
                                                                     24
                                                                     25
                                                                     26
                                                                     27
                                                                     28
                                                                                                                   - 13 -
                                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                                                                               Case No. 8:20-cv-01919 JLS (DFMx)
                                                                          LA 52531112
                                                  Case 8:20-cv-01919-JLS-DFM Document 40 Filed 03/16/21 Page 15 of 17 Page ID #:285




                                                                     1            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                                     2
                                                                     3    Dated: March 12, 2021          STROOCK & STROOCK & LAVAN LLP
                                                                                                         ARJUN P. RAO
                                                                     4                                   ALI FESHARAKI
                                                                     5
                                                                                                         By:            /s/ Ali Fesharaki
                                                                     6                                                   Ali Fesharaki
                                                                     7                                   Attorneys for Defendant
                                                                                                              DISCOVER BANK erroneously sued
                                                                     8                                        as DISCOVER FINANCIAL
                                                                                                              SERVICES LLC
                                                                     9
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11   Dated: March 12, 2021          LOKER LAW APC
                                Los Angeles, California 90067-3086




                                                                                                         MATTHEW M. LOKER
                                                                     12
                                     2029 Century Park East




                                                                                                         By:         /s/ Matthew M. Loker
                                                                     13                                                Matthew M. Loker
                                                                     14                                  Attorneys for Plaintiff
                                                                     15                                       NICHOLAS DANIEL

                                                                     16
                                                                     17   Dated: March 12, 2021         TATAR LAW FIRM APC
                                                                                                        STEPHANIE R. TATAR
                                                                     18
                                                                                                        By:          /s/ Stephanie R. Tatar
                                                                     19                                                 Stephanie R. Tatar
                                                                     20                                  Attorneys for Plaintiff
                                                                     21                                       NICHOLAS DANIEL

                                                                     22
                                                                     23   Dated: March 12, 2021         DOLL AMIR & ELEY LLP
                                                                                                        CONNIE Y. TCHENG
                                                                     24
                                                                                                        By:          /s/ Connie Y. Tcheng
                                                                     25                                                Connie Y. Tcheng
                                                                     26                                  Attorneys for Defendant
                                                                     27                                       CAPITAL ONE BANK (USA), N.A.

                                                                     28
                                                                                                          - 14 -
                                                                                                                   STIPULATED PROTECTIVE ORDER
                                                                                                                    Case No. 8:20-cv-01919 JLS (DFMx)
                                                                          LA 52531112
Case 8:20-cv-01919-JLS-DFM Document 40 Filed 03/16/21 Page 16 of 17 Page ID #:286
                                                  Case 8:20-cv-01919-JLS-DFM Document 40 Filed 03/16/21 Page 17 of 17 Page ID #:287




                                                                     1                                          EXHIBIT A
                                                                     2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                     3            I, ____________________________ [print or type full name], of
                                                                     4    _______________________ [print or type full address], declare under penalty of
                                                                     5    perjury that I have read in its entirety and understand the Stipulated Protective Order
                                                                     6    that was issued by the United States District Court for the Central District of
                                                                     7    California on [date] in the case of Nicholas Daniel v. Capital One Bank (USA) N.A.,
                                                                     8    et al., Case No. 8:20-cv-01919 JLS (DFMx). I agree to comply with and to be bound
                                                                     9    by all the terms of this Stipulated Protective Order and I understand and
                                                                          acknowledge that failure to so comply could expose me to sanctions and punishment
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11   in the nature of contempt. I solemnly promise that I will not disclose in any manner
                                Los Angeles, California 90067-3086




                                                                     12   any information or item that is subject to this Stipulated Protective Order to any
                                     2029 Century Park East




                                                                     13   person or entity except in strict compliance with the provisions of this Order. I
                                                                     14   further agree to submit to the jurisdiction of the United States District Court for the
                                                                     15   Central District of California for the purpose of enforcing the terms of this Stipulated
                                                                     16   Protective Order, even if such enforcement proceedings occur after termination of
                                                                     17   this action. I hereby appoint _____________________________ [print or type full
                                                                     18   name] of ____________________________________ [print or type full address and
                                                                     19   telephone number] as my California agent for service of process in connection with
                                                                     20   this action or any proceedings related to enforcement of this Stipulated Protective
                                                                     21   Order.
                                                                     22
                                                                     23   Date:____________________________
                                                                     24   City and State where sworn and signed:____________________________________
                                                                     25
                                                                     26   Printed name:_______________________
                                                                     27
                                                                     28
                                                                                                                    -1-
                                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                                                                Case No. 8:20-cv-01919 JLS (DFMx)
                                                                          LA 52531112
